REASONS FOR ALLOWANCE
Claims 1-11 and 13-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for the indication of allowable subject matter is the prior art of record, either alone or in combination, neither taught nor suggested an ignition system including that: “a current-control circuit […] including a kickback voltage limiter that is configured to […] adjust the soft shutdown profile according to the collector voltage to limit a kickback voltage” in combination with the remaining limitations of the claim.
With respect to independent claim 11, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a method, including: “monitoring a voltage at a terminal of the switching device, the terminal directly coupled to the coil; comparing the voltage to a voltage-limit threshold; and adjusting the soft shutdown profile according to the voltage comparison to limit a kickback voltage generated by the coil,” in combination with the remaining limitations of the claim.
With respect to independent claim 19, the primary reason for the indication of allowable subject matter is the prior art of record, either alone or in combination, neither taught nor suggested a current-control circuit including: “a soft shutdown circuit […] configured to decrease a rate at which the coil current is reduced when the collector voltage exceeds the voltage-limit threshold.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747